CHASE, J.
The respondents did not ask for nor obtain the order from which the appeal is taken. It was made at the appellant’s request, and the trial of the action then in progress was postponed by reason thereof. It was wholly for plaintiff’s benefit. If appellant considered that the terms imposed as a condition of granting his request were onerous and unsatisfactory, he should have declined to accept the order on the terms imposed, and proceeded with the trial. See Matter, etc., Waverly Water Works Co., 85 N. Y. 478. After the trial of an action has commenced, and one of the parties asks to be allowed to withdraw a j'uror and have the trial postponed for the term, we cannot say that it is an abuse of discretion for the court to require, as a condition of granting, the request, that the party making the request pay to his op*418ponent a term fee, a trial fee, and the witnesses’ fees of the term to be taxed.
Appellant contends that the trial court was in error in ruling that the complaint was insufficient as a complaint for deceit and fraud, but the order appealed from does not bring that question before us for review. The opinion of the trial court in regard to the complaint may have been the reason why the plaintiff desired a postponement of the trial, but it in no way affects the question as to whether the court erred in the amount of costs which it imposed on the plaintiff as a condition of granting the request.
An opinion, decision, or ruling of the court cannot be reviewed unless it is contained in a formal order or judgment duly entered as a record in the case, or in a case and exceptions, or exceptions duly filed and brought before the Appellate Court on an appeal from an order or judgment, or on a motion for a new trial. Boyd v. Cronkrite, 10 Hun, 274; Drew v. Rearick, 3 T. & C. 337; Matter of Callahan, 66 Hun (N. Y.) 118, 20 N. Y. Supp. 824; Cyc. vol. 2, p. 586; Ency. Plead. & Prac. vol. 2, pp. 61, 63, 82.
The order should be affirmed, with $10 costs and disbursements. All concur.